Citation Nr: 1701410	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety with depressive disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from September 1964 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for hearing loss, tinnitus, and an acquired psychiatric disorder (to include anxiety with depressive disorder).  The Veteran filed a notice of disagreement in June 2013.  An August 2013 statement of the case issued by the RO continued the denial of the issues on appeal.  Later than month, the Veteran submitted a substantive appeal.

The Veteran requested a hearing before the Board on his August 2013 VA Form 9.  However, after discussion with the undersigned Veterans Law Judge (VLJ) at the pre-hearing conference in December 2016, the Veteran opted to move forward with a remand to allow for a VA examination and submission of additional evidence.  In doing so, the VLJ explained that the Veteran's right to a hearing before the Board was not foreclosed and, in the event that the additional development directed by the remand did not yield a favorable outcome for the issues on appeal, the Veteran could request a hearing at that time.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A Compensation and Pension Exam Inquiry dated March 15, 2013 reflects the Veteran's failure to appear for a January 2013 VA examination in conjunction with his hearing loss and tinnitus claims.  The March 2013 rating decision denied service connection for bilateral hearing loss and tinnitus based upon his failure to appear.  Service connection for anxiety with depressive disorder was also denied.

During the pre-hearing conference, the Veteran addressed his failure to report for the January 2013 VA examination.  He explained that he lives in Florida during the winter months.  Although he provided VA with his temporary address and made arrangements to forward his mail from his permanent address in Michigan, he did not receive notice and was therefore unaware of the January 2013 examination.

There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption does not diminish a veteran's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, this presumption is rebuttable; for instance, when there is clear evidence of non-delivery and another address where the veteran perhaps could be located.

Based upon the discrepancy regarding the Veteran's address and his contention that he was unaware of the scheduled examination, the Board finds good cause exists to reschedule the VA examination prior to adjudicating the claims.  Notice should be sent to his Florida address, as contained in the December 2016 Report of Contact.  Documentation of the letter to the Veteran notifying him of the examination should be included in the claims file.  Likewise, documentation as to whether the Veteran appears for the examination should be included.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

Additionally, during the pre-hearing conference, the Veteran expressed his desire to identify and submit outstanding VA and private treatment records concerning his claim of entitlement to service connection for a psychiatric disorder.  The RO should obtain updated VA treatment records and assist the Veteran in collecting additional outstanding treatment records.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment the Veteran received for his hearing loss, tinnitus, and psychiatric disorder (to include anxiety with a depressive disorder).

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for a mental (psychiatric) disorder.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for a VA audiology examination to determine the existence and etiology of any bilateral hearing loss disability and tinnitus that presently exist.  Notice of the examination must be sent to the Veteran at his Florida address as provided in the December 2016 Report of Contact.

The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that any noise exposure sustained by the Veteran during service caused acoustic damage that has resulted in, or is related to, any hearing loss disability that the Veteran now has?  In making this assessment, the examiner should consider and discuss the Veteran's account of having been exposed to loud noise from his military occupational specialty as a military policeman.

b.  Given the particulars of this Veteran's medical history, is it at least as likely as not (50 percent or greater probability) that any noise exposure sustained by the Veteran during service caused acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that the Veteran now has?  In making this assessment, the examiner should consider and discuss the Veteran's account of having been exposed to loud noise from his military occupational specialty as a military policeman.

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosis of tinnitus is related to, or associated with, any hearing loss disability that may currently exist?

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above (including a VA examination to evaluate the Veteran's psychiatric disorder if warranted by the AOJ), and then re-adjudicate the Veteran's claims for service connection for hearing loss, tinnitus, and a psychiatric disorder based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case, and the Veteran should afforded the opportunity to schedule a Board hearing before a Veterans Law Judge (preferably the undersigned Veterans Law Judge, if feasible).  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




